Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed July 8, 2019. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreev et al. (US 7,958,547 B2).

With respect to claim 1, Andreev discloses a system for automatically populating a sign-on page with sign-on credentials and automatically submitting the sign-on credentials without revealing at least one of the sign-on credentials to a user (Col. 4, lines 46-67), the system comprising:
an access management server communicatively coupled to a network (Abstract, access server), the access management server configured to:
(first credential) and password (second credential) in database);
receive a network address for the sign-on page of the third-party application from an application access tool (Col. 4, lines 64-67, target URL for logon form), wherein the application access tool is associated with a browser extension module of a web browser executed on the device of the user (Col. 6, lines 20-27, user brings up browser on a client machine);
access, via the network, based on the network address, a sign-on page of the third party application (Col. 4, lines 64-67, target URL for logon form);
identify, based on a source code database, a first object identifier in html source code of the sign-on page (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, sending an HTML logon page to client browser), the first object identifier corresponding to a first form field for entering the first sign-on credential for accessing the third-party application (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, where HTML page includes entry for username), wherein the source code database comprises one or more tables comprising predefined object identifiers of html source code (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML logon page), an object in the sign-on page corresponding to each predefined object identifier (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML logon page), and an action associated with each predefined object identifier (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, entering username, password, and sign-on option to sign on to application);

identify, based on the source code database, a third object identifier in the html source code of the sign-on page, the third object identifier corresponding to a sign-on button for submitting the first and second sign-on credentials in the sign-on page (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML page includes selection button option to sign on to target application);
based on the first object identifier and an associated first action of the source code database, input the first sign-on credential in the first form field (Figure 6, entering user ID in box 410);
based on the second object identifier and an associated second action of the source code database, input the second sign-on credential in the second form field (Fig. 6, entering password in box 415) wherein the second sign-on credential is input in an anonymized format such that the second sign-on credential is not revealed to the user (Col. 4, lines 56-64, not revealing some fields to user); and
based on the third object identifier and an associated third action of the source code database, automatically submit the first sign-on credential and the second sign-on credential to access the third-party application (Fig. 6, select sign on button to sign on user onto target application);
With respect to claim 2, Andreev discloses the system of Claim 1, wherein the first sign-on credential is a username for accessing the third-party application and the second sign-on credential is a password for accessing the third-party application (Col. 6, lines 38-41, storing user ID (first credential) and password (second credential) in database).
With respect to claim 3, Andreev discloses the system of Claim 1, wherein the access management server is further configured to:
store a third sign-on credential corresponding to an account identifier of an application account associated with the user (Col. 7, lines 7-16, target ID or target application);
identify, based on the source code database, a fourth object identifier in the html source code of the sign-on page, the fourth object identifier corresponding to a third form field for entering the third sign-on credential for accessing the third-party application (Fig. 7 and Col. 8, lines 7-18, using target ID to access target application using links displayed on browser);
based on the fourth object identifier and an associated fourth action of the source code database, input the third sign-on credential in the third form field (Fig. 7 and Col. 8, lines 7-18, making a selection of the target application link for access to the third application); and
based on the third object identifier and the associated third action of the source code database, automatically submit the first, second, and third sign-on credentials to access the third-party application (Fig. 7 and Col. 8, lines 7-18, making a selection of the target application link for access to the third application).
With respect to claim 4, Andreev discloses the system of Claim 1, wherein the first sign-on credential is input in an anonymized format such that the first sign-on credential is not revealed to the user (Col. 4, lines 56-64, not revealing some fields to user).
With respect to claim 5, Andreev discloses the system of Claim 1, wherein the access management server is configured to identify the first object identifier by:
accessing the html source code of the sign-on page and the source code database in a searchable text format (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML page is a searchable page);
matching text of the html source code to a predefined object identifier in the source code database (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59, HTML page fields are linked to source codes); and
determining an object corresponding to the predefined object identifier, wherein the object is the first form field (Fig. 6, Col. 2, lines 58-60, and Col. 6, lines 42-59).
	With respect to claim(s) 8-12 and 15-18, the method and computer program of claim(s) 8-12 and 15-18 does/do not limit or further define over the system of claim(s) 1-5. The limitations of claim(s) 8-12 and 15-18 is/are essentially similar to the limitations of claim(s) 1-5. Therefore, claim(s) 8-12 and 15-18 is/are rejected for the same reasons as claim(s) 1-5. Please see rejection above.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreev et al. (US 7,958,547 B2), in view of Iasi (US 2017/0277773 A1).

With respect to claim 6, Andreev discloses the system of Claim 1, but does not explicitly teach wherein the access management server is further configured to:
identify, based on the source code database, a fifth object identifier in the html source code of the sign-on page, the fifth object identifier corresponding to a fourth form field requiring a user-specific entry for accessing the third-party application;
allow the user to input the user-specific entry; and
following input of the user-specific entry in the fourth form field, submit the first and second sign-on credentials and the user-specific entry to access the third-party application;
However, Iasi discloses the access management server is further configured to:
identify, based on the source code database, a fifth object identifier in the html source code of the sign-on page, the fifth object identifier corresponding to a fourth form field requiring a user-specific entry for accessing the third-party application (Figure 5, multiple form fields to input data for sign-on to application);
allow the user to input the user-specific entry (Figure 5, multiple form fields to input data for sign-on to application); and

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Andreev with the teachings of Iasi and provide multiple fields on the HTML page, in order to link the various form fields to a user for granting access to third party applications using the linked user information.
With respect to claim 7, the combination of Andreev and Iasi discloses the system of Claim 6, wherein Andreev discloses the access management server is further configured to, in response to determining the fifth object identifier, block access by the device of the user to the html source code of the sign-on page in a readable text format (Col. 5, lines 18-22, error message when logging on).
	With respect to claim(s) 13-14 and 19-20, the method and computer program of claim(s) 13-14 and 19-20 does/do not limit or further define over the system of claim(s). The limitations of claim(s) 13-14 and 19-20 is/are essentially similar to the limitations of claim(s) 1-5. Therefore, claim(s) 13-14 and 19-20 is/are rejected for the same reasons as claim(s) 1-5. Please see rejection above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        June 17, 2021